Citation Nr: 0623929	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-12 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1959 to 
July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran does not have tinnitus that is attributable to 
his active military service.


CONCLUSION OF LAW

The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an October 2002 notice letter, 
the RO notified the veteran and his representative of the 
legal criteria governing his claim.  In a statement of the 
case (SOC) in March 2004, the RO notified them of the 
evidence that had been considered in connection with his 
claim and the bases for the denial of his claim.  After each, 
they were afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the October 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letter requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  Consequently, the Board finds that 
the veteran has been put on notice to submit any pertinent 
evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
these questions is before the Board and is not raised by the 
Board's order set forth herein.  Consequently, a remand of 
the service connection issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
private medical records that were submitted by the veteran.  
Additionally, in March 2004, the veteran was afforded a VA 
audiological examination in relation to his claim, the report 
of which is of record.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005). 

The veteran reports experiencing tinnitus in service due to 
acoustic trauma and that such tinnitus has continued since 
service.  He states that the noise exposure occurred during 
bazooka and 50-caliber machine gun training, as well as the 
operation of heavy equipment, without the use of noise 
protection.  The veteran is qualified (competent), as a 
layperson, to report symptoms such as ringing in his ears 
(tinnitus).  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Furthermore, nowhere do VA regulations provide that 
a veteran must establish service connection through medical 
records alone.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  The Board may not reject a veteran's testimony 
regarding in-service injury without properly assessing its 
weight and credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005).

The veteran first filed his claim for service connection for 
tinnitus in August 2002, more than 40 years following his 
discharge from active service.  Service medical records are 
absent any complaints or treatment for tinnitus.  The 
veteran's separation examination was normal in all pertinent 
respects.  The first indication of treatment for tinnitus was 
a February 2004 prescription note from J.M.C., M.D.

The only medical opinion on the matter of a nexus between the 
veteran's current tinnitus and his time in service was 
offered by the VA audiologist who provided a March 2004 
opinion.  The examiner, after a review of the claims file, 
gave the opinion that the veteran's current disability was 
not as least as likely than not service connected.  He found 
the veteran to be credible regarding explanations of in-
service noise exposure; yet because of the veteran's normal 
separation examination and history of noise exposure in 
civilian employment after service, the examiner's position 
was that there was no link between any current tinnitus and 
the veteran's time in service.

The Board accords substantial probative value to the March 
2004 VA audiological opinion regarding the lack of a nexus 
between any in-service noise exposure and any tinnitus the 
veteran currently experiences.  The audiologist attributes 
the current disability to events subsequent to the veteran's 
time in service.  The opinion is competent, an explanation 
was provided, and it was based on a review of the entire 
record.  There is no medical opinion or evidence of record 
opposing this opinion.  Additionally, there is nothing in the 
record to show that the veteran has the expertise or 
specialized training necessary to link any currently 
diagnosed tinnitus to service or to continued symptoms since 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
Based on the March 2004 VA opinion, and the lack of competent 
medical evidence to the contrary, the Board finds that 
service connection is not warranted.

For all the foregoing reasons, the Board finds that the claim 
of service connection for tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


ORDER

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


